PER CURIAM.
James R. Jolly appeals the denial of his motion to allow credit for jail time, which we treat as having been filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The appellant alleges that he failed to receive credit for 152 days he spent in county jail awaiting sentencing in 1977 on this sexual battery charge. The sentence and jail credit time log attached to the order of denial do not conclusively refute this allegation. At most, the attachments show only the days spent in jail in 1989 and 1991 awaiting sentencing on a violation of probation for this offense. The attachments do not appear to address whether the appellant received credit for any alleged presentence jail time served in 1977.
Accordingly, we reverse the order of denial and remand for further proceedings. On remand, should the trial court again deny the motion, it must attach portions of the records or files conclusively showing that appellant is entitled to no relief. In particular, the trial court should attach those documents showing the dates in 1977 of his arrest and release on this charge and the documents showing the receipt of credit for any presentence jail time served in 1977. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
*578Reversed and remanded.
DANAHY, A.C.J., and PARKER and PATTERSON, JJ., concur.